 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:17-cr-00163-TLN
12                      Plaintiff,
13           v.                                      ORDER
14    ERIC STAGNO,
15                      Defendant.
16

17          This matter is before the Court on Defendant Eric Stagno’s (“Defendant”) Appeal from

18   Conviction by a Magistrate Judge. (ECF No. 71.) Defendant filed his brief on August 20, 2019.

19   (ECF No. 84.) The Government filed an answering brief on October 1, 2019. (ECF No. 89.) On

20   November 21, 2019, the Court heard oral argument on the matter. After carefully considering the

21   parties’ arguments and for the reasons set forth below, the Court AFFIRMS Defendant’s

22   conviction.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
 1          I.       FACTUAL AND PROCEDURAL BACKGROUND

 2          This case arose from three disturbances caused by Defendant in August of 2017 at a

 3   Department of Veterans Affairs (“VA”) clinic in Stockton, California. (ECF No. 89 at 4.) On all

 4   three occasions, Defendant, a VA patient, shouted threatening, angry, and insulting words —

 5   including vulgarities and racial slurs — at VA staff and patients. (Id.) Defendant’s conduct

 6   escalated during the third occasion on August 29, 2017, which prompted the Government to file a

 7   criminal complaint on September 1, 2017. (ECF No. 38 at 3.)

 8          On September 7, 2017, the Government filed a two-count information against Defendant.

 9   (ECF No. 10.) Count one charged Defendant with assaulting, resisting, or impeding certain

10   officers or employees in violation of 18 U.S.C. § 111(a). (Id. at 1.) Count two charged

11   Defendant with disorderly conduct in violation of 38 U.S.C. § 901 and 38 C.F.R. §§ 1.218(a)(5)

12   and (b)(11). (Id. at 2.) Both counts are misdemeanors. (Id. at 1–2.)

13          The magistrate court held a three-day jury trial on April 16 through April 18, 2018. On

14   April 18, 2018, the jury returned a verdict finding Defendant not guilty on count one and guilty

15   on count two. (ECF No. 60.) The magistrate court sentenced Defendant to three years of

16   probation and 50 hours of community service to be completed within the first year of probation.

17   (ECF No. 70.)

18          Defendant filed a notice of appeal directly with the Ninth Circuit on June 5, 2018. (ECF

19   No. 71.) On April 15, 2019, Defendant filed a motion to remand the appeal pursuant to 18 U.S.C.

20   § 3402. The Ninth Circuit remanded the appeal to this Court on July 9, 2019. (ECF No. 80.)
21          II.      STANDARD OF REVIEW

22          “A defendant is entitled to a jury instruction on a defense theory if the theory has a basis

23   in law and in the record.” United States v. Hayes, 794 F.2d 1348, 1350 (9th Cir. 1986). “We

24   review de novo whether an instruction is ‘supported by law.’” United States v. Anguiano-Morfin,

25   713 F.3d 1208, 1209 (9th Cir. 2013) (citation omitted). “We review for an abuse of discretion

26   whether it has ‘some foundation in the evidence.’” Id. (citation omitted). “The adequacy of the
27   jury instructions, however, is determined by examining the instructions as a whole.” Hayes, 794

28   F.2d at 1350. “[I]t is not error to refuse a proposed instruction so long as the other instructions in
                                                        2
 1
     their entirety cover that theory.” Id. “The district court has broad discretion in formulating the
 2
     instructions and need not give an instruction in the precise language proposed by the defendant.”
 3
     Id. “Imperfectly formulated jury instructions will serve as a basis for overturning a conviction
 4
     only upon a showing of abuse of discretion.” Id.
 5
            III.    ANALYSIS
 6
            The disorderly conduct regulation at issue is 38 C.F.R. § 1.218(a)(5), which states,
 7
            Conduct on [VA] property which creates loud or unusual noise; which unreasonably
 8          obstructs the usual use of entrances, foyers, lobbies, corridors, offices, elevators,
            stairways, or parking lots; which otherwise impedes or disrupts the performance of
 9
            official duties by Government employees; which prevents one from obtaining
10          medical or other services provided on the property in a timely manner; or the use of
            loud, abusive, or otherwise improper language; or unwarranted loitering, sleeping,
11          or assembly is prohibited.
12          Defendant argues that the magistrate court erred by refusing two of his proposed jury
13   instructions.1 The Court will address Defendant’s proposed jury instructions in turn.
14                  A.      Proposed Jury Instruction Number Seven
15          The magistrate court first refused the following proposed jury instruction:
16
            As used in 38 CFR § 1.218(a)(5), “improper language” means language which by
17          its very utterance inflicts injury or tends to incite immediate breach of the peace.
            However, the mere use of racist insults is not considered “improper language” under
18          this ordinance unless accompanied by other language tending to incite a breach of
            the peace.
19

20          In determining whether language is likely to lead to a breach of the peace the jury
            should consider whether the person hearing the language has been trained in
21          responding to insulting language as part of the person’s employment, such as a law
            enforcement officer or psychiatric facility staff member.
22

23          Defendant argues that by refusing this instruction, the magistrate court (1) deprived

24   Defendant of his right to have the jury instructed as to his defense theory and (2) permitted the

25
     1
26           During oral argument, Defendant also argued that the magistrate judge erred by failing to
     hold a bench trial. As the Government correctly pointed out during its response, Defendant did
27   not raise the issue of a bench trial in its brief. The Court also notes that Defendant failed to
     provide any case law to suggest that a jury trial was improper. Therefore, the Court declines to
28   address the merits of Defendant’s argument.
                                                          3
 1   jury to convict Defendant based on protected speech. (ECF No. 84 at 11.) In opposition, the

 2   Government contends (1) the First Amendment does not protect speech that is disruptive to the

 3   operation of a government facility, (2) the instructions given fully allowed Defendant to argue his

 4   defense theory, and (3) the proposed definition of “improper language” was unnecessary. (ECF

 5   No. 89 at 7.) Because the Court concludes that Defendant’s proposed instruction is not supported

 6   by law, the Court need not and does not reach the parties’ remaining arguments. See Hayes, 794

 7   F.2d at 1350.

 8          Defendant argues that several Supreme Court cases support his proposed instruction.

 9   (ECF No. 84 at 14.) However, Defendant’s haphazard use of authority is unpersuasive at best and

10   incorrect at worst. Although the Government fails to distinguish Defendant’s cases, the Court

11   will do so now.

12          Defendant asserts that in R.A.V. v. City of St. Paul, 505 U.S. 377 (1992), the Supreme

13   Court struck down a disorderly conduct statute that prohibited racist fighting words because the

14   statute was non-viewpoint neutral. (ECF No. 84 at 14.) In R.A.V., the petitioner allegedly burned

15   a cross on a black family’s lawn. 505 U.S. at 379. The city of St. Paul charged petitioner with

16   violating a bias-motivated crime ordinance, which prohibited the display of a symbol when done

17   with the knowledge that such conduct would arouse “anger, alarm, or resentment in others on the

18   basis of race, color, creed, religion, or gender.” Id. at 380. Although the First Amendment

19   generally does not protect fighting words, the Supreme Court held that the ordinance was facially

20   unconstitutional as a content and viewpoint-based speech restriction because the ordinance only
21   restricted fighting words about specific disfavored subjects: racial, religious, or gender-related

22   intolerance. Id. at 391. The Court stated, “Selectivity of this sort creates the possibility that the

23   city is seeking to handicap the expression of particular ideas.” Id. at 394.

24          Contrary to Defendant’s implication, R.A.V. does not stand for the proposition that the

25   government cannot regulate racist speech. The Supreme Court simply held that the ordinance at

26   issue in R.A.V. was unconstitutional because it only punished certain subjects or viewpoints. Id.
27   at 391. Unlike the ordinance in R.A.V., the regulation in the instant case is neither content nor

28   viewpoint-based because it does not restrict specific subjects. Rather, the regulation here
                                                         4
 1   generally prohibits “loud, abusive, or otherwise improper language.” 38 C.F.R. § 1.218(a)(5).

 2   Therefore, Defendant’s reliance on R.A.V. is unpersuasive.

 3          Defendant next asserts that in Virginia v. Black, 538 U.S. 343 (2003), the Supreme Court

 4   struck down jury instructions that permitted a jury to convict based on expressive conduct alone.

 5   (ECF No. 84 at 14.) In Virginia, a Virginia law prohibited cross burning done with the intent to

 6   intimidate. 538 U.S. at 348. The Court determined that the law did not violate the First

 7   Amendment because “true threats” are unprotected speech. Id. at 363. However, the Court struck

 8   down the statute based on a provision that stated, “Any such burning of a cross shall be prima

 9   facie evidence of an intent to intimidate a person or group of persons.” Id. The Court held that

10   the prima facie evidence provision was overbroad because “a burning cross is not always

11   intended to intimidate” and the provision created “an unacceptable risk of the suppression of

12   ideas.” Id. at 365.

13          Again, Defendant’s authority does not support his assertion. Defendant broadly asserts

14   that the Virginia Court held that a jury cannot convict someone based on “expressive conduct

15   alone.” (ECF No. 84 at 14.) Yet Defendant’s interpretation of Virginia is incorrect and at odds

16   with basic First Amendment principles. In Virginia, the Supreme Court was concerned that the

17   prima facie evidence provision as written would allow a person to be convicted even when cross

18   burnings constituted protected speech as opposed to unprotected threats. 538 U.S. at 363–365.

19   Inherent in the Court’s holding is that a person may be convicted solely for expressive conduct

20   under certain circumstances. Moreover, the Court explicitly recognized, “The protections
21   afforded by the First Amendment, however, are not absolute, and we have long recognized that

22   the government may regulate certain categories of expression consistent with the Constitution.”

23   Id. at 358. Accordingly, Defendant’s reliance on Virginia is unavailing.

24          The thrust of Defendant’s argument is that by failing to give his requested jury instruction,

25   the magistrate judge failed to instruct the jury on First Amendment protections that applied to

26   some of the offensive statements he made. (ECF No. 84 at 16.) Yet Defendant overlooks — or
27   possibly ignores — Ninth Circuit precedent that undermines his argument. In United States v.

28   Szabo, 760 F.3d 997 (9th Cir. 2014), which Defendant’s counsel himself argued before the Ninth
                                                       5
 1   Circuit, the Ninth Circuit examined 38 C.F.R. § 1.218(a)(5) under similar facts. The defendant in

 2   Szabo, a patient at the Sacramento VA Medical Center, was convicted of disorderly conduct in

 3   violation of 38 C.F.R. § 1.218(a)(5) based on a situation where he yelled expletives, derogatory

 4   comments, and threats at staff members in a VA hospital. 760 F.3d at 1000–1001. The defendant

 5   appealed to the Ninth Circuit, arguing that 38 C.F.R. § 1.218(a)(5) violated the First Amendment.

 6   Id. at 1001.

 7          The Court rejected the defendant’s argument. It explained that even “where protected

 8   speech is at issue, the degree to which the government may regulate such speech depends on the

 9   nature of the forum.” Id. at 1002. The Court also stated that “VA medical facilities are ‘non-

10   public’ fora.” Id.; see also Preminger v. Principi, 422 F.3d 815, 824 (9th Cir. 2005). As such,

11   “restrictions on speech in VA medical facilities do not violate the First Amendment so long as

12   they are (1) reasonable in light of the purpose served by the forum and (2) viewpoint neutral.”

13   Szabo, 760 F.3d at 1002. The Court held that the defendant’s conduct did not constitute protected

14   speech because it involved true threats. Id. However, the Court emphasized that even if

15   defendant’s conduct did constitute protected speech, 38 C.F.R. § 1.218(a)(5) was not

16   unconstitutional as applied to his conduct because it was viewpoint neutral and reasonable in light

17   of the purpose served by the forum.2 Id. at 1003; see also Preminger, 422 F.3d at 826.

18          Defendant’s proposed jury instruction, which defines “improper language” as words that

19   “inflict injury or tend to incite immediate breach of the peace,” is incorrect because it suggests

20   Defendant’s speech must constitute fighting words to be punishable. Neither case law nor the
21   regulation itself supports Defendant’s definition. But regardless of whether Defendant’s speech

22   constitutes protected speech or fighting words, Szabo clearly establishes that the government may

23   properly restrict even protected speech if it disturbs the normal operation of a VA hospital. 760

24
     2
             More specifically, the Court concluded that the government is entitled to prohibit
25   disturbances such as the defendant’s because “(1) the purpose of VA facilities is to serve and care
26   for veterans, (2) many veterans have heightened sensitivities, and (3) disturbances . . . can trigger
     psychological reactions from the VA patient population.” Szabo, 760 F.3d at 1003. The Court
27   also noted, “The government’s interest in caring for veteran patients . . . is plainly a legitimate
     government interest. Accordingly, prohibiting a visitor from yelling obscenities and threatening
28   physical violence is eminently reasonable in view of this goal.” Id.
                                                       6
 1   F.3d at 1003. Indeed, the magistrate court gave a proper jury instruction to that effect: jury

 2   instruction number four. (ECF No. 84 at 26); see also United States v. Agront, 773 F.3d 192, 197

 3   (9th Cir. 2014) (finding that 38 C.F.R. § 1.218(a)(5) is not vague because “the quantum of

 4   ‘[d]isorderly conduct’ . . . that is required to violate the regulation is conduct . . . [that] would tend

 5   to disturb the normal operation of a VA facility”).

 6           In sum, Defendant’s proposed jury instruction number seven is not supported by law, and

 7   the magistrate court did not err by refusing to give the instruction.3 See Hayes, 794 F.2d at 1350.

 8                   B.      Proposed Jury Instruction Number Eight

 9           The magistrate court next rejected Defendant’s proposed jury instruction number eight,

10   which states,

11           In order to convict a defendant for violating 38 CFR §1.218(a)(5) for interfering
12           with the operations of a Veterans Facility, the Government must prove that the
             defendant’s conduct involved (a substantial interference and was) more than merely
13           engaging in a pattern of disruptive behavior.

14
             According to Defendant, a jury could have found that Defendant’s conduct was a pattern
15
     of disruptive behavior but not a substantial interference with the operation of the clinic. (ECF
16
     No. 84 at 19.) Defendant claims that his proposed instruction stems from commentary that
17
     represents the VA’s own interpretation of 38 C.F.R. § 1.218(a)(5). (ECF No. 84 at 18.) The cited
18
     commentary states as follows,
19
             VA regulations also prescribe rules of conduct for patients and other individuals
20
             who have access to VA facilities. See 38 CFR 1.218. In particular, § 1.218(a)(5)
21           prohibits persons on VA property from causing a wide variety of disturbances,
             including creating “loud or unusual noise,” obstructing public areas, and impeding
22
     3
23           Defendant argues that the second half of his proposed jury instruction number seven stems
     from Supreme Court cases that suggest a police officer’s training should be considered when
24   determining if speech directed at the police officer constitutes fighting words. (ECF No. 84 at
     15.) Defendant’s proposed instruction extends this concept to VA hospital staff, who he argues
25   are trained to handle disruptive patients and therefore less likely to be provoked. (ECF No. 84 at
26   16.) Notably, Defendant only cites cases that discuss the unique nature of police interactions. He
     cites no authority to suggest such a rule applies to mental health professionals. Further, as
27   discussed, the government can regulate speech on VA hospital premises whether it constitutes
     fighting words or not. As such, Defendant’s proposed instruction, which creates a heightened
28   standard for VA staff, is irrelevant, unsupported, and improper.
                                                         7
 1          or disrupting “the performance of official duties by Government employees.” The
            sole enforcement mechanism provided by paragraph (a)(5) is “arrest and removal
 2          from the premises.” 38 CFR 1.218(a)(5). VA has determined that arrest is generally
 3          not an appropriate remedy in a situation where the Department must balance the
            rights and needs of a disruptive patient against the need to protect other patients,
 4          guests, and staff. Some patients establish a pattern of disruptive behavior when
            interacting with VA personnel or when they are on VA property, and we believe that
 5          by understanding these patterns of behavior, planning for such behavior in advance,
            and setting safe conditions for care delivery, we can intervene in ways that can
 6          prevent subsequent episodes requiring removal and arrest.
 7
            75 FR 69881-01.
 8
            Even assuming the Court is required to consider the cited commentary, the Court declines
 9
     to adopt Defendant’s unfounded interpretation. Although the commentary encourages VA
10
     facilities to use methods to prevent the need for arrests, the commentary does not a draw line
11
     between “patterns of disruptive behavior” and “substantial interference.” In fact, the commentary
12
     does not even include the phrase “substantial interference.” Moreover, although the commentary
13
     suggests that “arrest is generally not an appropriate remedy,” it also acknowledges that the
14
     regulation expressly allows for arrests. See 38 C.F.R. § 1.218(b) (“Conduct in violation of the
15
     rules and regulations set forth in paragraph (a) of this section subjects an offender to arrest and
16
     removal from the premises.”) (emphasis added). Defendant cannot create legal rules from thin
17
     air.
18
            In sum, it is unclear how Defendant molded his very favorable proposed instruction from
19
     the cited commentary. The Court is not so generous. Because Defendant’s proposed jury
20
     instruction number eight is not supported by law, the Court finds that the magistrate court did not
21
     err in rejecting it. See Hayes, 794 F.2d at 1350.
22
            IV.     CONCLUSION
23
            For the foregoing reasons, the Court hereby AFFIRMS Defendant’s conviction.
24
            IT IS SO ORDERED.
25
     Dated: December 20, 2019
26
27
                                                Troy L. Nunley
28                                              United States District Judge
                                                          8
